FILED
                            NOT FOR PUBLICATION                             JUN 10 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SANTIAGO GOMEZ-HERNANDEZ,                        No. 10-72234

              Petitioner,                        Agency No. A077-319-408

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 5, 2014**
                               Pasadena, California

Before: GOULD and N.R. SMITH, Circuit Judges, and ENGLAND, Chief District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Morrison C. England, Jr., Chief District Judge for the
U.S. District Court for the Eastern District of California, sitting by designation.
      Petitioner Santiago Gomez-Hernandez petitions this court for review of the

Board of Immigration Appeals’ (“BIA”) decision dismissing Petitioner’s appeal of

the immigration judge’s (“IJ”) order of removal.

      1.     The BIA properly determined that Petitioner was removable based on

counsel’s concession at the merits hearing before the IJ. That concession was a

judicial admission binding on Petitioner. See Hakopian v. Mukasey, 551 F.3d 843,

846 (9th Cir. 2008).

      2.     The BIA also properly rejected Petitioner’s argument that the

Government initiated removal proceedings against Petitioner based on information

pertaining to the denial of his legalization application. The record is clear, and

Petitioner admitted, that Petitioner is a citizen or national of Mexico, that he

applied to adjust his status, and that his application was denied. The Government

only served Petitioner with a Notice to Appear after that denial issued, and there is

no indication in the record that the removability charges against Petitioner were

based on his prior legalization proceedings.

      3.     The record supports the IJ’s conclusion that Petitioner testified

untruthfully about the occasions on which he had made false claims to United

States citizenship. He was thus ineligible for relief from removal because he could

not establish the requisite good moral character. See 8 U.S.C. §§ 1229b(b),


                                           2
1229c(b). Nothing in the record supports Petitioner’s theory that the IJ was biased

against Petitioner or acted in any way other than as a neutral adjudicator.

      PETITION DENIED.




                                          3